        CASE 0:18-cr-00271-WMW-HB Doc. 112 Filed 02/26/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                               Case No. 18-cr-0271 (WMW/HB)

                            Plaintiff,
                                                  ORDER APPOINTING COUNSEL
       v.

Barry Keith Johnson, Jr.,

                            Defendant.


      This matter is before the Court on Defendant Barry Keith Johnson, Jr.’s motion to

appoint counsel for the purpose of seeking a sentence reduction. (Dkt. 111.) The Court

has determined that Johnson is financially unable to employ counsel and that it is in the

interest of justice that counsel be appointed pursuant to 18 U.S.C. § 3006A.

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     Defendant Barry Keith Johnson, Jr.’s motion to appoint counsel, (Dkt. 111),

is GRANTED.

      2.     Kristin Zinsmaster, Attorney ID 0391299, a member of the CJA Conflicts

Panel for the District of Minnesota, is appointed pursuant to 18 U.S.C. § 3006A.



Dated: February 26, 2021                               s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
